Mr. Justice MacLeary
delivered the opinion of the court.
On March 19 last, the appellant in this case was convicted of burglary in the first degree and was sentenced to 10 years’ imprisonment in the penitentiary at hard labor and to the payment of the costs of the prosecution. From this judgment he took an appeal to this court. No statement of facts nor bill of exceptions are found in the record, nor has any counsel appeared for him here. Examining the record we find that the accusation is sufficient, and the defendant pleaded guilty thereto, the punishment being within the terms prescribed by law.
There being no error apparent in the record, the judgment of the court below is in all things affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice Figueras took no part in the decision of this case.